Citation Nr: 9929838	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis, 
lumbar and dorsal spine, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to special monthly pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal. 

Entitlement to special monthly pension benefits will be 
addressed in the Remand portion of the case.


FINDING OF FACT

The veteran's osteoarthritis, lumbar vertebrae and dorsal 
vertebrae is manifested by moderate limitation of motion of 
the lumbar vertebrae and moderate limitation of motion of the 
dorsal vertebrae.  


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 20 percent 
for osteoarthritis, lumbar and dorsal spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5293, 5295 (1999).  

2.  The schedular criteria for a separate 10 percent 
evaluation for limitation of motion of the dorsal spine have 
been met.  38  U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.71a, including Codes 5003, 5010, 5291 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for 
osteoarthritis, lumbar and dorsal spine is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well-
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly and sufficiently 
developed with regard to this issue. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Initially, the Board notes that the veteran suffered multiple 
noncompensable shell fragment wounds on his back during 
service.  Service connection for back sprain without 
residuals was also established by an April 1947 rating.  At a 
May 1948 VA examination, the veteran's back disability was 
portrayed as related to his service connected wounds.  
Therefore, the evidence suggests that the service connected 
back disability currently under consideration is the result 
of trauma.

A 20 percent disability allowance has been in effect since 
May 1953 for osteoarthritis, lumbar and dorsal spine, mild.  
At that time, X-ray examination showed some degenerative 
changes in the lumbar and thoracic spin which were 
characterized as minimal.  On a May 1953 examination, he was 
diagnosed with mild degenerative process, chronic arthritis, 
dorsal, lumbar spine, untreated.  

In September 1958, a special orthopedic examination reported 
no evident bony formation, limitation of motion or tenderness 
of the spine, but there was paravertebral muscle spasm on the 
left.  Diagnosis was arthritis of the lumbar and dorsal 
spine.  Associated X-rays showed extensive osteophyte 
formation throughout the lumbar spine.  The 20 percent 
disability allowance was continued.

In February 1996, the veteran was afforded a VA Aid and 
Attendance/Housebound Examination.  He was reported as a 
chubby, gray haired, friendly, cooperative male who ambulated 
without assistance or assistive device.  He was reported as 
69 inches tall and weighing 247 pounds.  He had no deficits 
of weight bearing, balance or propulsion and no problem with 
his spine.  He was also afforded a spine examination at the 
same time.  There was no complaint of numbness or paresthesia 
of the lower extremity.  His abnormal standing posture was 
attributed to obesity.  Examination of the truncal lumbar 
spine revealed no dorsal kyphosis.  Tenderness of the lower 
paraspinal muscles was not severe.  Forward flexion was 
limited by obesity.  Backward extension, left and right 
lateral flexion were reported as normal.  The examiner 
reported that the veteran experienced only minimal pain with 
forward flexion.  Sensory and motor reflexes were intact.  
There was positive straight leg raising in the right lower 
side in supine and sitting position.  X-ray of the 
lumbosacral spine revealed advanced, severe degenerative 
change of the lumbar spine with osteophytes and also 
syndesmophytes and calcification of the disc space in the 
lumbar spine.  Degenerative change was also noted in the 
facet joints.  Diagnosis was low back pain secondary to 
degenerative disc disease.  Associated X-rays showed 
exuberant osteophytes and syndesmophytes.  Calcification was 
reported at every intervertebral disc level compatible with 
degenerative disc disease.  Impression was advanced 
degenerative changes in the lumbar spine including 
osteophytes and syndesmophytes and degenerative 
calcifications in the discs.  There was no sign for acute 
fracture or dislocation.  

He was afforded another VA Aid and Attendance/Housebound 
Examination in October 1996.  At that juncture his weight was 
232 pounds.  His joint complaints were primarily expressed in 
terms of his left hip and knee.  The examiner specifically 
reported the absence of limitation of the spine motion at 
that time.  He could ambulate without assistance and dress 
himself (including his socks and shoes).  His deep tendon 
reflexes were equal, active, normal and symmetrical 
bilaterally, 2+ on a 0-4 scale Babinski sign was negative.  
Postural abnormality was not recorded.  

The veteran was afforded a spine examination in February 
1998.  There were no complaints of weakness in his lower 
extremities or numbness or tingling, but he did complain of 
general weakness.  He was able to heel and toe walk with 
minimal difficulty.  He was brought to the examination in a 
wheelchair.  Romberg test was negative.  He had 5/5 strength 
in the hamstrings, quadriceps, tibialis anterior, extensor 
hallucis longus and gastrocoels.  There was no evidence of 
clonus.  He had 1+ reflexes at the Achilles and the knee 
bilaterally symmetric.  He was negative straight leg raising 
bilaterally.  A significant amount of tenderness was noted in 
the lumbosacral region, localized in the lumbosacral 
junction.  There was no evidence of cutaneous malformations 
or muscle spasms.  He was reported as obese but able to 
forward flex to 50 degrees before his knees began to flex to 
compensate.  He had a normal lumbar lordosis and thoracic 
kyphosis.  He was able to laterally bend to 10 degrees 
bilaterally and rotate to 15 degrees bilaterally.  The 
veteran was able to heel and toe walk without too much 
difficulty.  The examiner reported no change in 
symptomatology.  

In May 1998, X-rays reported marked spondylosis present 
throughout the thoracic spine with large bridging osteophytes 
at all levels.  Most of the disc spaces were calcified.  
Vacuum disc was present at L3-4.  The impression was marked 
spondylosis throughout the lumbar spine and calcification of 
multiple lumbar discs.  The disc spaces were reported as 
intact.  An associated VA Aid and Attendance and Housebound 
Examination was also afforded that month.  The examiner in 
that context, reported that the veteran needed help dressing, 
especially the lower part, and with bathing.  He had full 
range of motion of the lower extremities.  He had no deficits 
in weight bearing or balance.  He demonstrated limited range 
of lumbar flexion to 50 degrees before his knees flexed.  He 
could lateral bend to 10 degrees bilaterally with 15 degrees 
of rotation to each side.  It was reported that he could 
ambulate no more than 1/2 block before he became short of 
breath.  Pertinent clinical diagnosis was joint pain.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  Functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It is noted that pursuant to Diagnostic Code 5010, arthritis 
due to trauma, substantiated by X-ray findings, shall be 
rated as arthritis, degenerative pursuant to Diagnostic 
Code 5003.  Under Diagnostic Code 5003 of the VA schedule for 
rating disabilities, a 20 percent evaluation or a 10 percent 
evaluation may be assigned based on X-ray findings when there 
is an absence of limitation of motion.  

Diagnostic Code 5003 provides that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is to be assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4.71, Diagnostic 
Code 5003. 

With respect to the lumbar spine, pathology, namely 
limitation of motion and muscle spasm, has been objectively 
demonstrated and recorded.  

Under the provisions of DC 5292 (limitation of motion of the 
lumbar spine), a 40 percent evaluation is warranted for 
severe limitation of motion; a 20 percent evaluation is 
warranted for moderate limitation of motion; a 10 percent 
evaluation is warranted for slight limitation of motion.

Under the provisions of DC 5293 (intervertebral disc 
syndrome), a 60 percent evaluation is warranted where the 
disorder is pronounced with little intermittent relief, there 
is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild.

Under the provisions of DC 5295 (lumbosacral strain), a 40 
percent evaluation is warranted where the disorder is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion; a 20 
percent evaluation is warranted for muscle spasm on extreme 
forward flexion and loss of lateral spine motion on one side; 
a 10 percent evaluation is warranted for characteristic pain 
on motion; a noncompensable evaluation is warranted where 
there are only slight subjective symptoms.

In this case, there is no evidence of radicular 
symptomatology to warrant an evaluation pursuant to DC 5293.  
Abnormal mobility on forced motion is not demonstrated, thus 
precluding a higher evaluation under Diagnostic Code 5295 
than is presently afforded.

In consideration of the veteran's limitation of motion 
pursuant to Diagnostic Code 5292, the Board observes the 
veteran consistently has been reported as able to heel and 
toe walk without deficits in weight bearing or balance.  
Although he complained of general weakness, weakness was not 
objectively demonstrated.  He also demonstrated lumbar 
flexion to 50 degrees, lateral bending to 10 degrees and 
lateral rotation to 15 degrees.  Additionally, while the 
veteran's arthritis has been characterized as severe, no 
medical examiner has characterized his lumbar range of motion 
as severely limited by arthritis or pain.  Rather, his 
restricted motion was suggested as related to his obesity.  
Accordingly, the preponderance of the evidence is against an 
increased evaluation pursuant to Diagnostic Code 5292.  

Notwithstanding, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5291, moderate or even severe limitation of motion of 
the dorsal spine warrants a separate 10 percent evaluation.  
Arthritis has been shown by X-ray evidence to affect that 
portion of the spine.  However, while limitation of motion of 
the dorsal spine with pain, fatigability, and swelling have 
not been reported, it is readily apparent that the thoracic 
spine moves in conjunction with the lumbar spine for which 
limitation of motion has been demonstrated.  Consequently, 
affording the veteran every benefit of the doubt, it is 
conceded that the dorsal spine demonstrates a moderate 
limited range of motion, and accordingly a separate 10 
percent evaluation pursuant to Diagnostic Code 5291 is 
warranted.


The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's low back 
disability has resulted in frequent hospitalizations in 
association with that condition.  While his back disability 
has interfered with his employment, this has been taken into 
consideration in the assignment of the disability rating.  
The Board is, therefore, not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A separate 10 percent evaluation for limitation of motion of 
the dorsal vertebrae is warranted; to this extent the appeal 
is granted subject to the provisions governing the award of 
monetary benefits. 

An evaluation in excess of 20 percent for arthritis of the 
lumbar vertebrae is denied.


REMAND

The veteran's claim as to special monthly pension is well-
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the Board finds that he has presented a 
plausible claim.  The veteran has been found entitled to 
nonservice-connected pension benefits.  38 U.S.C.A. § 1521 
(West 1991). Increased pension benefits are payable to a 
veteran who is housebound.  38 U.S.C.A. §§ 1502(c), 1521(e) 
(West 1991); 38 C.F.R. § 3.351 (d).  The law further provides 
for an increased rate of pension when an otherwise eligible 
veteran is in need of regular aid and attendance.  38 
U.S.C.A. § 1521(d); 38 C.F.R. § 3.351 (c).

The Board notes that according to a February 1998 VA 
psychiatric examination reported that the veteran's daily 
functioning was poor and that he needed other people to take 
care of him to get him food and help him with daily 
functions.  Furthermore, it was certified by the examiner in 
a May 1998 VA aid and attendance examination that the veteran 
required daily personal health care services of a skilled 
provider.  However, other examination reports appear to 
provide conflicting conclusions in these regards.

After a careful review of the evidence of record, the Board 
finds that the medical evidence together with the veteran's 
statements set forth a claim of entitlement to special 
monthly pension benefits based on the need for regular aid 
and attendance as well as the claim for special monthly 
pension for housebound benefits.  Inasmuch as the special 
monthly pension benefits based on the need for regular aid 
and attendance claim has yet to be adjudicated and a 
favorable resolution of that claim may obviate the claim for 
housebound benefits, the issue of special monthly pension is 
remanded for adjudication.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has also held that it may be prejudicial to the 
veteran for the Board to consider a claim on the merits, if 
the RO has not first had an opportunity to adjudicate the 
claim on that basis.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following:  

After undertaking any development deemed 
appropriate, the RO should adjudicate the 
claim of entitlement to special monthly 
pension benefits based on the need for 
regular aid and attendance as well as the 
claim for special monthly pension for 
housebound benefits.

Thereafter, after compliance with all other procedures 
referable to the processing of appeals, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







